DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 26, 2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 18, 2018, January 28, 2020 and March 4, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 32, 34, 36 and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kienzle et al. (2011/0226130).

In reference to claim 32, Kienzle et al. disclose a dust collector (6) with cleaner means (formed at 1 and 2), a relief valve (at 10 and 11) and an inlet valve (17) connected to a source of pressurized air (24), through which inlet valve the source of pressurized air is 

In reference to claim 34, Kienzle et al. disclose a central controller (i.e. solenoid 18) governing the actuation of the inlet valve and the relief valve and the synchronization.

In reference to claim 36, Kienzle et al. disclose relief valve (at 10) is governed to be kept open during a time period that is a plurality of times longer than the opening time of the inlet valve (17) because relief valve (at 10) is open before the opening of inlet valve (17, see Figures 1 and 2 and see Paragraph 38). 

In reference to claim 55, Kienzle et al. disclose the structural limitations of this claim as previously discussed above with respect to claim 32 and further disclose the method steps during normal operation that include; intermittently actuating the relief valve (10 and 11) and intermittently actuating the inlet valve (17, Paragraph 39), governing the actuations of the relief valve and the inlet valve such that they are synchronized with each other (Paragraph 38), and by governing the inlet valve (17) to open only after opening of the relief valve (at 10) because Kienzle et al. disclose that, “the partial flap 11 closes off the outflow opening 32 and the solenoid 18 is actuated only after the outflow opening 32 is closed completely, and the pulse flap 17 is therefore released from the opening 29 abruptly” (Paragraph 38) and governing the inlet valve (17) to close before closing of the relief valve is also met during normal operation of the device. For example, as the device as seen in the cleaning positon in Figure 2, is subsequently returned to the normal operating position, as seen in Figure 1, the inlet valve (17) is closed (Figure 1) while relief valve (10) remains open and then as the device is further subsequently placed into the second cleaning position, as seen in Figure 3, the relief valve is closed which occurred after the inlet valve had been previously closed thereby meeting the limitations of the claim (Figures 1-3).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35, is rejected under 35 U.S.C. 103 as being unpatentable over Kienzle et al. (2011/0226130) in view of Vines (2016/0174803) or Miwa (5613269)

In reference to claim 35, Kienzle et al. disclose the claimed invention as previously mentioned above and further teaches that the solenoid can be formed of “some other element” (see Paragraph 32), but lack disclosing that, the central controller includes a programmable logic controller. However, Vines teaches that it is old and well known in the art at the time the invention was made to replace a solenoid (Paragraph 67) with “any other suitable controller” for operating a valve (similar to the inlet valve 17, of Kienzle et al., see Paragraph 67). In addition, Miwa teaches that it is old and well known in the art at the time the invention was made to operate a solenoid (9a) with a controller (40) which can be programmed to control a recirculation ratio (Column 5, Line 48-Column 6, Line 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Kienzle et al., with the known technique of using a programmable logic controller, as taught by Vines or Miwa, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively stops the airflow as required by the user and which provides a desired recirculation ratio suitable for a selected operation mode (i.e. depending on the type of surface being cleaned). 
	
Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kienzle et al. (2011/0226130).

In reference to claim 37, Kienzle et al. disclose the claimed invention as previously mentioned above and further disclose opening and closing relief valve (at 10 and/or 11) as needed (Paragraphs 38 and 39), but lack specifically disclosing that, the relief valve is governed to open at predetermined intervals within a range of 100-300 seconds. However, the applicant fails to provide any criticality in having the range of 100-300 seconds or that this particular range provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of In re Aller, 105 USPQ, 233. In this situation, one could open the relief valve with any predetermined interval including the range of 100-300 seconds, depending on the particular needs of the user. For example, depending on the amount of dirt on the filters, one could open the relief valve at predetermined intervals of 100-300 seconds for more effectively removing said dirt from the filters. 

In reference to claim 38, Kienzle et al. disclose the claimed invention as previously mentioned above and further disclose opening and closing relief valve (at 10 and/or 11) as needed (Paragraphs 38 and 39), but lack specifically disclosing that, the relief valve after each opening thereof is governed to be kept open for a pre-set time, the pre-set time being within a range of 2-10 seconds. However, the applicant fails to provide any criticality in having the range of 2-10 seconds or that this particular range provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could keep the relief valve open from any pre-set time including a range of 2-10 seconds, depending on the particular needs of the user. For example, depending on the amount of dirt on the filters, one could keep the relief valve open for a range of 2-10 seconds thereby more effectively removing dirt from the filters.

In reference to claim 39, Kienzle et al. disclose the claimed invention as previously mentioned above and further disclose opening the inlet valve (17) after opening of the relief valve (see Paragraph 38 for disclosing, “the solenoid 18 is actuated only after the outflow opening 32 is closed completely, and the pulse flap 17 is therefore released from the opening 29 abruptly”), but lack specifically disclosing that, the inlet valve is governed to open after a certain time delay after opening of the relief valve, the certain time delay being in a range of 0.5-2.0 seconds. However, the applicant fails to provide any criticality in having the range of 2-10 seconds or that this particular range provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could open the inlet valve after any time delay after opening of the relief valve, wherein said time delay including a range of 2-10 seconds, depending on the particular needs of the user. For example, depending on the amount of pressure desired to be released, one could open the inlet valve after a time delay of 2-10 seconds after opening of the relief valve thereby providing the desired pressure for more effectively removing dirt from the filters.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rife (2012/0298145) teaches that it is old and well known in the art to form a controller as a programmable logic controller for controlling a solenoid (see claim 13). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723